Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Ms. Julianne Smith on 3 February 2022.  Amended claims are attached to this notice. 
The application has been amended as follows: 
Claim 39, line 1, page 1 (based on applicant’s email attachment on 3 February 2022); replaced “surface cleaning apparatus” with “hand vac” and replaced “39” with “38”.
Claim 39, line 3, page 1 (based on applicant’s email attachment on 3 February 2022); replaced “on the second side of” with “vertically below”.
Claim 40, line 1, page 1 (based on applicant’s email attachment on 3 February 2022); replaced “surface cleaning apparatus” with “hand vac”.
Claim 41, line 1, page 1 (based on applicant’s email attachment on 3 February 2022); replaced “surface cleaning apparatus” with “hand vac”.
Claim 42, line 1, page 1 (based on applicant’s email attachment on 3 February 2022); replaced “surface cleaning apparatus” with “hand vac”.
Therefore, claims 39-42 would read as follows:


40.	A hand vac according to claim 38, wherein while a user is grasping the user-graspable handle and the passage axis (I) extends at an acute angle with respect to a surface to be cleaned, the axle axis (A) extends substantially horizontally, the dirt collection chamber axis (B) extends substantially horizontally, and the battery is positioned between a surface being cleaned and the suction source.

41.	A hand vac according to claim 38, wherein the user graspable handle extends transverse with respect to the dirt collection chamber axis (B), and wherein the dirt collection chamber is positioned closer to the front end of the housing than the suction source.

42.	A hand vac according to claim 38, wherein the passage axis (I) intersects a lower portion of the suction source, and the axle axis (A) is spaced from the passage axis (I) a first distance, 
wherein the passage axis (I) intersects a lower portion of the dirt collection chamber, and the dirt collection chamber axis (B) is spaced from the passage axis (I) a second distance,
wherein the second distance is greater than the first distance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2,6-14,17-18,21,23 and 38-42 are allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claims 1 and 38, in particular the following elements: the elongate passage axis extends horizontally, Shinagawa (US 2017/0258282) Fig. 8, fails to disclose all these missing elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176. The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/04/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723